DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 31 July 2020.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 November 2020 and 07 March 2021 are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 4 and 14, the term “dynamically updating” in claims 4 and 14 is a relative term which renders the claim indefinite. The term “dynamically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, the specification discusses when the property has not been stored so it is unclear if the “dynamically” updating only occurs when a new property has been determined or if “dynamically” is occurring in real-time.  Dependent claims 5-6 and 15-16 are also rejected for failing to remedy the deficiencies of claims 4 and 14.  
As per claims 6 and 16, the claimed recitations of “...determine a combination of attributes of a property which are well-suited to derive a PAR score for a property;” and “applying, a Weighted Regression model that involves a linear or non-linear combination of variables that are linearly independent and normally distributed with weights assigned to each variable as determined to be necessary” renders the claim vague, unclear and thus indefinite as it does not provide how attributes are “well-suited” or how the weights assigned to each variable are “determined to be necessary.”  
As per claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) responsively to the user input, searching the database to obtain and present one or more properties of interest on the map and generating a PAR for the selected property of interest which is an abstract idea of organizing human activities such as a commercial interaction of marketing/sales activities as well as the abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “responsively to the user input, searching the database to obtain and present one or more properties of interest on the map and generating a PAR for the selected property of interest,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and/or mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “causes the computing system to perform operations,” nothing in the claim element precludes the step from the methods of organizing human interactions grouping and/or from the mathematical concept grouping.  For example, but for the “causes the computing system to perform operations” language, “generating” in the context of this claim encompasses the user manually collecting data regarding properties in order to generate or calculate some sort of score.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, while some of the limitations may be based on mathematical concepts, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” and/or “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  The “storing” “presenting” “receiving” and “presenting” steps are all either extra or post solution data gathering activities (i.e. electronic data query and retrieval).  Next, the claims one or more processors or one or more non-transitory computer-readable storage devices, that cause the system to perform the steps. The one or more processors or one or more non-transitory computer-readable storage devices performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of scoring retrieved data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “Property Attractiveness Application,” “geographical map-based interactive user interface,” and “database” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using one or more processors or one or more non-transitory computer-readable storage devices to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2, 10, 12, and 19 are dependent on claims 1, 11, and 18 and include all the limitations of claims 1, 11, and 18.  Therefore, claims 2, 10, 12, and 19 recite the same abstract idea of “responsively to the user input, searching the database to obtain and present one or more properties of interest on the map and generating a PAR for the selected property of interest.”  The claim recites the additional limitations further limiting the functionality of the particular technological environment which is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 11, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 3-9, 13-17, and 20 are dependent on claims 1, 11, and 18 and include all the limitations of claims 1, 11, and 18.  Therefore, claims 3-9, 13-17, and 20 recite the same abstract idea of “responsively to the user input, searching the database to obtain and present one or more properties of interest on the map and generating a PAR for the selected property of interest.”  The claim recites the additional limitations further limiting how the information or data is gathered and utilized, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 11, and 18, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadwell et al. (US PG Pub. 2012/02323799 further in view of Malaviya et al. (US PG Pub. 2012/0330714).

As per claims 1, 11, and 18, Treadwell discloses a method and system, and computer program product comprising one or more computer-readable storage devices having a Property Attractiveness Rating (PAR) system encoded as computer-executable instructions that, when executed by one or more processors of a computing system, causes the computing system to perform operations comprising: implemented by a computing system, the computing system comprising one or more processors and one or more non-transitory computer-readable storage devices having computer-executable instructions, the computing system comprising a Property Attractiveness Rating (PAR) application being stored as the computer-executable instructions which, when executed by the one or more processors, causes the computing system to perform operations comprising (methods, Treadwell ¶12; system and configurations, ¶21; application, program code, processor,  ¶115; user devices, ¶87): 
storing, in a database, data associated with a plurality of properties, the data of each property comprising a plurality of property attributes (database of information, Treadwell ¶121 and ¶124-¶125); 
presenting a geographical map-based interactive user interface on a display of a user computing device for a user to search for at least one property on a map over a network (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142); 
receiving, via the geographical map-based user interface, a user input with one or more property attributes (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142); 
responsively to the user input, searching the database to obtain and present one or more properties of interest on the map (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142; With the condo comparable property model, often there will be multiple units corresponding to the same address. For example, the subject property 612 and some of the comparable properties 614 are at the same address and thus may be depicted via the same indicator.  The updated display screen 600b of FIG. 6B may be displayed following execution of the comparable property model, which identifies the comparable properties, determines adjustment factors, determines economic distance and weights the comparable properties, such as described above. At this point, the map image 610b is updated to include not only the subject property 612 and appraiser-chosen comparable properties 614, but also the model-chosen properties 616 that were not in the appraisal report. Again, there may be identical root addressing, and here the subject property, some of the appraiser-chosen comparable properties 614, and some of the model-chosen comparable properties are at the same building (root address), ¶143-¶144; see also ¶145 discussing the selection of other properties without appraisal reports) (Examiner notes the comparables as the equivalent to other properties of interest on the map); 
receiving, via the geographical map-based user interface, a user selection of a searched property of interest on the map (subject property, Treadwell ¶141-¶144; Further assessment of the data can be variously undertaken by the user. The map image 610 also allows the user to place a cursor over any of the illustrated properties to prompt highlighting of information for that property and other information. Additionally, the listing of comparables in the property grid data 620 can be updated according to any of the listed columns. The grid data can be variously sorted to allow the user to review how the subject property compares to the listed comparable properties, ¶146-¶148); 
While Treadwell discloses the ability to search for real estate properties on a map and determine a valuation (and confidence thereof), Treadwell does not expressly disclose generating a PAR for the selected property of interest; and presenting, on the geographical map-based user interface, the generated PAR of the selected property of interest with respective property information on the map.
However, Malaviya teaches generating a PAR for the selected property of interest; and presenting, on the geographical map-based user interface, the generated PAR of the selected property of interest with respective property information on the map (enhanced property score, Malaviya ¶226-¶228; display on a map, ¶215).
Both the Treadwell and the Malaviya references are analogous in that both are directed towards/concerned with real estate marketing.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Malaviya’s property scoring in Treadwell’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to more efficiently market real estate.  
The motivation being that in domestic real estate markets, wherein thousands of properties are commonly associated within each region, property values are typically determined on a case by case basis, with a search of comparable properties in a neighborhood that have sold recently. As well, agents for a particular area often send out advertising materials to a large percentage of addresses within their region, with little knowledge of the likelihood that a particular addressee would be interested in contacting them to sell or buy a home (Malaviya ¶4). 

As per claims 2, 12, and 19, Treadwell and Malaviya disclose as shown above with respect to claims 1, 11, and 18.  Treadwell further discloses wherein receiving a user selection of a searched property of interest on the map comprises: zooming the one or more searched properties of interest down to an area or a grid on the map; and navigating to the one or more searched properties of interest on the map (The property data includes information as to the location of the properties, and either this native data may be used, or it may be supplemented, to acquire the exact location of the subject property and potential comparable properties on the map image. This allows the map image to be populated with indicators that display the location of the subject property and the comparable properties in visually distinguishable fashion on the map image. The number of comparable properties that are shown can be predetermined or may be configurable based upon user preferences. The number of comparable properties that are shown may also update depending upon the level of granularity of the mage image. That is, when the user updates the map image such as by zooming out to encompass a wider geographical area, when the map image updates additional comparable properties may be rendered in addition to those rendered at a more local range, Treadwell ¶107). 

As per claims 3, 13, and 20, Treadwell and Malaviya disclose as shown above with respect to claims 1, 11, and 18.  Treadwell further discloses further comprising executing the PAR application by the one or more processors to perform: receiving, via a data ingestion process over a network, data associated with a plurality of properties into the database; processing, via a data processing process, the data to create a training dataset and a test dataset; training, via a learning process with the training dataset and the test dataset, a plurality of models of a learning system in the PAR system; generating, via an evaluating process, a final model from the trained models; and applying, via the evaluating process, the final model to the selected property of interest to generate the PAR of the selected property of interest (Various models may be implemented to generate the ranked listing of comparable properties. In one example, the property data is accessed and a regression models the relationship between price and explanatory variables. For example, a hedonic regression is performed at a geographic level (e.g., county) sufficient to produce reliable results. A pool of comparables is identified, such as by initial exclusion rules based upon distance from and other factors in relation to a subject property. A set of adjustments for each comparable is determined using adjustment factors drawn from the regression analysis. These adjustments are then used to derive an economic distance between each comparable and the subject property. For example, the economic distance may be a value indicative of the estimated price difference between a comp and the subject that is determined from the set of adjustments for that comp. The comparables are weighted according to the economic distance, physical distance and time (of sale) between the comparable and the subject property. This weighting determines the ranked listing, Treadwell ¶31; refinements to the modeling, ¶9 and ¶28).

As per claims 4 and 14, Treadwell and Malaviya disclose as shown above with respect to claims 3 and 13.  Treadwell further discloses wherein the computing system is caused to perform: by executing the PAR application by the one or more processors, receiving, via a data ingestion process through the geographical map-based user interface, new data associated with one or more properties not stored in the database; and dynamically updating the data with the new data in the database (The property data access module 402 includes program code for carrying access and management of the property data, whether from internal or external resources. The condo property identification module 403 includes program code carrying out the process of identifying properties as condo or otherwise, via access to a corresponding database of condo information, external resources, and application of logic to carry out the identification of condos whether by trusted source and consistency analysis, geographic condo density analysis, condo project identification analysis, or the like, as described further below. The condo property identification module 403 applies these processes to filter the property data down to that determined to be condo properties, so that corresponding pools of comparables for a condo subject property may more appropriately include condo properties, Treadwell ¶121 and ¶124) (Examiner interprets the ability to identify other properties for analysis as the ability to dynamically update with new properties).

As per claims 5 and 15, Treadwell and Malaviya disclose as shown above with respect to claims 4 and 14.  Treadwell further discloses wherein the computing system is caused to perform: generating the final model based on the updated data; and updating, via the evaluating process, the generated PAR of the selected property of interest in the database (Similarly, the property data grid 620b updates to include the model-chosen properties that were not in the appraisal report ("MS"). As illustrated, here, the model ranked the appraiser-chosen comparables as 2.sup.nd, 4.sup.th, 11.sup.th and unranked (i.e., not top 20) among the properties it determined to be appropriate comparables. The listing also indicates the top 20 model-chosen comparable properties. Additionally, the map image 610b updatable to indicate relative geographical locations of the appraiser-chosen comparable properties 614 and the model-chosen properties 616. It should be noted that, due to the properties being located within the same condo project, there are typically less house icons perceived on the map image because they correspond to the same location on the map, Treadwell ¶145).

As per claims 6 and 16, Treadwell and Malaviya disclose as shown above with respect to claims 4 and 14.  Treadwell further discloses wherein the computing system is caused to perform: by executing the learning process by the one or more processors, applying, multiple regression models to determine a combination of attributes of a property which are well-suited to derive a PAR score for a property; and selecting, a Multiple Linear Regression model that involves a linear combination of variables that are linearly independent and normally distributed; or applying, a Polynomial Regression model that involves a non-linear combination of variables that are linearly independent and normally distributed; or applying, a Weighted Regression model that involves a linear or non-linear combination of variables that are linearly independent and normally distributed with weights assigned to each variable as determined to be necessary (regression modeling, Treadwell ¶8; hedonic regression, ¶31).

As per claims 7 and 17, Treadwell and Malaviya disclose as shown above with respect to claims 1 and 11.  Treadwell further discloses wherein the user input includes at least one of a property address and a zip code (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142).

As per claim 8, Treadwell and Malaviya disclose as shown above with respect to claim 1.  Treadwell further discloses wherein the respective property information comprises one or more of: property address including zip code; property images; spatial data comprising latitude and longitude; comparable properties for the property being analyzed; urban data such as foot traffic and accessibility; inputs from appraisers and other real estate experts; and inputs from end users (The property grid data 620a-b contains a listing of details about the subject property and the comparable properties, as well as various information fields. The displayable fields may include an identifier field (e.g., "S" indicates the subject property, and "AS" indicates an appraiser-chosen comparable property), the source of data for the property ("Source"), the address of the property ("Address"), the square footage ("Sq Ft"), the lot size ("Lot"), the age of the property ("Age"), the number of bed and bathrooms ("Bed", "Bath"), the date of the prior sale ("Date"), the prior sale amount ("Amount"), the foreclosure status ("FCL", (not shown)), the economic distance ("ED"), geographic distance ("GD") and time distance ("TD", e.g., as measured in days) factors as described above, the weight ("N. Wgt"), the ranking by weight ("Rnk"), and the valuation as determined from the comparable sales model ("Model Val"), Treadwell ¶140).

As per claim 9, Treadwell and Malaviya disclose as shown above with respect to claim 3.  Treadwell further discloses wherein the received data associated with the plurality of properties comprises: data gathered from one or more third-party proprietary data stores; data, via the geographical map-based user interface entered by appraisal experts; data gathered from a plurality of users; and data gathered from other internal and external reports including comparable data (The property data access module 402 includes program code for carrying access and management of the property data, whether from internal or external resources. The condo property identification module 403 includes program code carrying out the process of identifying properties as condo or otherwise, via access to a corresponding database of condo information, external resources, and application of logic to carry out the identification of condos whether by trusted source and consistency analysis, geographic condo density analysis, condo project identification analysis, or the like, as described further below. The condo property identification module 403 applies these processes to filter the property data down to that determined to be condo properties, so that corresponding pools of comparables for a condo subject property may more appropriately include condo properties, Treadwell ¶121 and ¶124).

As per claim 10, Treadwell and Malaviya disclose as shown above with respect to claim 1.  Treadwell further discloses wherein the PAR system is executed by the processor to receive the data from the database and other data resources over the network through an application programming interface (API) (application, program code, processor,  Treadwell ¶115; user devices, ¶87).


Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Spath (US PG Pub. 2019/0114727) Real estate image analysis. 
Godshalk (US PG Pub. 2014/0200962) Dynamic geospatial rating and display system.
 Romaya et al. (US PG Pub. 2016/0155181) System and method of displaying relevant real estate service providers on an interactive map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629